           Case 2:11-cr-20124-JWL Document 43 Filed 03/19/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                            Case No. 11-20124-JWL


Douglas M. Schuler,

                     Defendant.

                                  MEMORANDUM & ORDER

       In May 2012, defendant Douglas M. Schuler, pursuant to a Rule 11(c)(1)(C) plea

agreement with the government, pled guilty to production of child pornography in violation of 18

U.S.C. § 2251(a). The judge assigned to the case at the time sentenced defendant to 180 months,

consistent with the parties’ agreement. Defendant did not file an appeal and has never filed a

motion under § 2255 to vacate his conviction or sentence. His projected release date is February

9, 2025.

       This matter is now before the court on defendant’s motion to “vacate the conviction and

sentence” based upon Federal Rule of Civil Procedure 60(b)(2), (4) and (6); Federal Rule of

Criminal Procedure 36; 28 U.S.C. § 1651; and 18 U.S.C. § 3582(b) (doc. 36). He seeks relief

based on his assertion that certain special conditions of his supervised release were not made

known to him at his sentencing hearing. He also asks the court to reduce his sentence to time

served based on his rehabilitation efforts and the fact that COVID-19 continues to spread through

his correctional facility. For the reasons discussed below, the motion is denied in part and

dismissed in part.
         Case 2:11-cr-20124-JWL Document 43 Filed 03/19/21 Page 2 of 6




Factual and Procedural Background

       In May 2012, defendant pled guilty to production of child pornography in violation of 18

U.S.C. § 2251(a). In August 2012, he was sentenced to 180 months imprisonment, followed by a

five-year term of supervised release. At sentencing, the court confirmed with defendant’s counsel

that he had reviewed the contents of the presentence report with defendant and had advised

defendant about the contents of that report. The court separately confirmed with defendant that

he had reviewed the contents of the presentence report with his counsel. Defendant’s counsel also

confirmed to the court that there were no objections or challenges to the presentence report. In

sentencing defendant, the court expressly indicated its intent “to impose each of the mandatory

and special conditions of supervision as set forth in Part D of the presentence report.” While the

court highlighted some of those conditions, the court did not orally enumerate each of the special

conditions. The written judgment, issued the next day, enumerated the special conditions of

defendant’s supervised release as set forth in the presentence report.

       Now, nearly nine years after defendant’s sentencing, defendant argues that the court’s

failure to pronounce each special condition of supervised release violates his constitutional rights

and that the written judgment conflicts with the oral judgment such that the court must amend the

written judgment to remove the supervised release conditions. He also asserts a claim for

ineffective assistance of counsel on the grounds that his counsel failed to ensure that the written

judgment reflected the oral pronouncement at sentencing. Finally, he contends that because the

court must amend the judgment based on these errors, the court should also use this opportunity

to reduce defendant’s sentence to time served in light of his rehabilitation efforts and the spread

of COVID-19 in his facility.

                                                 2
           Case 2:11-cr-20124-JWL Document 43 Filed 03/19/21 Page 3 of 6




Analysis

       While defendant asserts numerous theories under which the court might amend his

sentence, he urges in his reply brief that he primarily seeks relief under Federal Rule of Criminal

Procedure 36. That rule, which permits a district court to correct a “clerical error” in a judgment,

is clearly inapplicable. Defendant does not allege that a clerical error in the judgment occurred;

he contends that his constitutional rights were violated because the court did not orally pronounce

the special conditions of his supervised release such that he had no opportunity to object to those

conditions. In a nearly identical case, the Circuit, albeit in an unpublished opinion, held that no

error exists. See United States v. Allison, 531 Fed. Appx. 904 (10th Cir. 2013). In Allison, the

court emphasized that the defendant, like defendant here, confirmed in open court that he had

reviewed the presentence report before sentencing; that the court orally announced its intent to

include each of the special conditions of supervised release set forth in the presentence report; and

that those conditions were reproduced verbatim in the defendant’s judgment and sentence. Id. at

905. In other words, the oral and written sentences did not conflict and no error existed. Id. at

905-06. Defendant, then, is not entitled to relief under Rule 36.

       Significantly, the Circuit in Allison also highlighted that the defendant’s motion was “an

attempt to get around normal appellate and post-conviction procedures.”              Id. at 905-06.

Specifically, the Circuit noted because the defendant alleged a constitutional error, the error

should have been raised on direct appeal or, if not possible, through 28 U.S.C. § 2255. The Circuit

concluded that although the filing deadlines had long since passed for both an appeal and a § 2255

petition, the defendant could not “sidestep” the timeliness restrictions of those avenues by

                                                 3
         Case 2:11-cr-20124-JWL Document 43 Filed 03/19/21 Page 4 of 6




“reclassifying” his claim as a “clerical error.” Id. Here, defendant never filed a direct appeal and

he appears to go out of his way to avoid characterizing his claim as one under § 2255, despite the

fact that he expressly asserts a claim for ineffective assistance of counsel. But his reluctance to

file a § 2255 petition does not permit him to simply cast the claim as one for “clerical” relief under

Rule 36.1

       Defendant also seeks relief under Federal Rule of Civil Procedure 60(b). He contends that

under Rule 60(b), the court may relieve him of the final judgment for “newly discovered evidence”

that, with reasonable diligence, could not have been discovered earlier. But Rule 60(b) is not

applicable in criminal cases and does not provide an independent source of jurisdiction in criminal

cases. See United States v. Twitty, 2020 WL 7689700, at *2 (10th Cir. Dec. 28, 2020) (collecting

cases). The court, then, lacks jurisdiction to consider defendant’s motion to the extent it is asserted

under Rule 60(b).

       Defendant also relies on 18 U.S.C. § 1651 as a basis for relief. Even assuming that the

“ancient common law writ of audita querela” remains available as a form of relief, see United

States v. Spring, 614 Fed. Appx. 386 (10th Cir. 2015) (calling that assumption a “generous” one),

defendant is clearly not entitled to it. It has long been settled that a writ of audita querela is “not

available to a petitioner when other remedies exist.” See id. (citing United States v. Torres, 282

F.3d 1241, 1245 (10th Cir. 2002)). Other remedies clearly exist for defendant to challenge his

sentence, even if those avenues are significantly restricted or likely to be unsuccessful. See id. In


1
 The court declines to recharacterize defendant’s motion as a § 2255 petition because it appears
to the court that he is trying to avoid that characterization. See United States v. Kelly, 235 F.3d
1238, 1241–42 (10th Cir. 2000) (addressing the potentially adverse consequences of
recharacterizing a pro se post-conviction motion not expressly made under § 2255).
                                                  4
         Case 2:11-cr-20124-JWL Document 43 Filed 03/19/21 Page 5 of 6




short, defendant has not established that he is entitled to the writ he seeks. See id. The motion is

denied to the extent it is based on 18 U.S.C. § 1651.

       To the extent defendant’s motion is expressly based on 18 U.S.C. § 3582(b), the court lacks

jurisdiction to consider it. This section merely defines “final judgment” and “does not grant

jurisdiction to a district court to do anything, let alone correct an illegal sentence.” United States

v. Leonard, 120 Fed. Appx. 759, 760–61 (10th Cir. 2005) (district court did not have jurisdiction

to consider the merits of motion for review of sentence under § 3582(b)).

       Finally, defendant requests that the court reduce his sentence to time served due to his

rehabilitation efforts and the COVID-19 pandemic. While the First Step Act amended the

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), to allow defendants to seek early release

from prison, certain conditions must first be met. Specifically, the statute allows a defendant to

bring a motion for reduction of a term of imprisonment “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” See id. Defendant concedes that he has not exhausted

his administrative remedies but urges that the court should waive this requirement because any

exhaustion attempt would be futile. As the undersigned has previously ruled, however, in

agreement with the others judges in this district, the requirement is jurisdictional and cannot be

waived. See United States v. Trevino, 2020 WL 3859662, at *1 (D. Kan. May 18, 2020) (citing

United States v. Wright, 2020 WL 2306898, at *2 & n.11 (D. Kan. May 8, 2020) (citing cases)).

Accordingly, the court must dismiss this aspect of defendant’s motion without prejudice to refiling

upon a showing of exhaustion. See United States v. Springer, 820 Fed. Appx. 788 (10th Cir. July

                                                  5
         Case 2:11-cr-20124-JWL Document 43 Filed 03/19/21 Page 6 of 6




15, 2020) (suggesting in dicta that dismissal is required where movant fails to exhaust

administrative remedies); see also United States v. Alam, 960 F.3d 831, 836 (6th Cir. 2020)

(holding that dismissal without prejudice is appropriate when compassionate-release movants fail

to exhaust administrative remedies).



      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

“vacate the conviction and sentence” based upon Federal Rule of Civil Procedure 60(b)(2), (4)

and (6); Federal Rule of Criminal Procedure 36; 28 U.S.C. § 1651; and 18 U.S.C. § 3582(b) (doc.

36) is denied in part and dismissed in part.



      IT IS SO ORDERED.



      Dated this 19th day of March, 2021, at Kansas City, Kansas.



                                                s/ John W. Lungstrum
                                                John W. Lungstrum
                                                United States District Judge




                                               6
